Citation Nr: 1529227	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left knee disorder, for accrued benefits purposes.

2.  Entitlement to service connection for left knee patellofemoral syndrome, claimed as a left knee disorder, for accrued benefits purposes.

3.  Entitlement to a higher initial disability rating (or evaluation) for mild compression deformity of the thoracic spine with osteopenia and marked loss of disc spaces of the thoracic and lumbar spine (a thoracolumbar spine disability), in excess of 10 percent for the period from February 18, 2004 to February 26, 2009, and in excess of 20 percent for the period from February 26, 2009, for accrued benefits purposes.

4.  Entitlement to a higher initial disability rating for right knee degenerative joint disease (a right knee disability) in excess of 10 percent for the period from September 12, 2005, for accrued benefits purposes.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  While this appeal was pending, the Veteran died in September 2011.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014); therefore, this is an appeal for accrued benefits purposes.  See October 2011 VA Form 21-534.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In a June 2009 rating decision, the RO granted service connection for the thoracolumbar spine and right knee disabilities, and assigned the initial disability ratings that are currently on appeal.  In an April 2010 decision, the RO denied a TDIU and denied reopening service connection for a left knee disorder.

In July 2011, the Board remanded the matters for additional development, including new examinations for the service-connected thoracolumbar spine and right knee disabilities, and to obtain Social Security Administration disability benefit records.  In July 2014, the Board remanded the matters again in order to obtain additional medical records, and to provide the appellant with a VA opinion regarding employability.  While the VA examinations ordered by the July 2011 Board Remand were not completed due to the Veteran's death, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the July 2011 and July 2014 Board Remand directives, and that the matters have been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  A Board decision in September 2008 denied service connection for a left knee disorder, finding that there was no evidence of a current left knee disorder.

2.  The Veteran did not appeal the September 2008 Board decision to the Court.

3.  Evidence received since the September 2008 Board decision that was not previously considered relates to the unestablished fact of a current disability of the left knee. 

4.  The Veteran injured the left knee in service.

5.  At the time of the Veteran's death, the Veteran had a left knee patellofemoral syndrome.

6.  The Veteran's left knee patellofemoral syndrome was related to service.

7.  For the initial rating period from February 18, 2004 to February 26, 2009, the thoracolumbar spine disability manifested forward flexion to 90 degrees, combined range of motion of 182 degrees, and pain, including flare-ups when lifting and sitting for long periods of time.

8.  For the initial rating period from February 26, 2009, the thoracolumbar spine disability manifested forward flexion to at least 40 degrees, combined range of motion of at least 157 degrees, and pain, including flare-ups when sitting, standing, walking, bending, and lifting.

9.  For the entire initial rating period from September 12, 2005, the service-connected right knee disability manifested symptoms and impairment including forward flexion to at least 93 degrees, extension to 0 degrees, crepitus on motion, and pain and discomfort with weight bearing, climbing, kneeling, and walking for prolonged periods.

10.  The Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.






CONCLUSIONS OF LAW

1.  The September 2008 Board decision that denied service connection for a left knee disorder became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2014).

2.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for left knee patellofemoral syndrome have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  For the initial rating period from February 18, 2004 to February 26, 2009, the criteria for an increased rating in excess of 10 percent for the thoracolumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

4.  For the initial rating period from February 26, 2009, the criteria for an increased rating in excess of 20 percent for the thoracolumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

5.  For the initial rating period from September 12, 2005, the criteria for an increased rating in excess of 10 percent for the right knee disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2014).

6.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The claim to reopen service connection for a left knee disorder and the underlying claim for service connection for left knee patellofemoral syndrome, for accrued benefits purposes, have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (reopening and grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist on these issues is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).    

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Accordingly, the Board will not address VA's duty to notify with respect to the appeals for higher initial ratings for the thoracolumbar spine and right knee disabilities.  

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an October 2009 letter sent prior to the initial denial of the TDIU claim in April 2010, the RO advised the Veteran that he may submit evidence showing that the service-connected disabilities had increased in severity, and described the types of information and evidence that he should submit in support of the claim, including the effect that worsening has on employment and daily life.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the rating issue, including statements from employers regarding how the conditions affect the ability to work and job application rejections.  The October 2009 letter also included information regarding how VA determines disability ratings and effective dates, including the impact of the condition upon employment and daily life.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in April 2010.  As the appellant has substituted for the Veteran in this appeal, she is charged with all notice provided to the Veteran, which is a matter of record.  

The Board concludes that VA has satisfied its duties to assist the appellant.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, Social Security Administration disability benefit records, VA examination and medical opinion reports, and the Veteran's lay statements regarding the nature and severity of the service-connected disabilities.

VA most recently examined the service-connected thoracolumbar spine and right knee disabilities in December 2009.  In both instances, the VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, performed physical examinations and diagnostic testing, inquired about work history, reported on the pertinent rating criteria, and provided a medical opinion about the functional impairments caused by the service-connected disability.   As such, the Board finds that the December 2009 VA musculoskeletal examination report is adequate and that no further medical opinion is needed to decide the issues of ratings for the service-connected thoracolumbar spine and right knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Following the July 2011 Board Remand, VA obtained an opinion regarding TDIU.  The January 2015 VA examiner provided an opinion based on review of the claims file and consideration of all service-connected disabilities at the time.  The January 2015 VA examiner's opinion regarding employability is supported by adequate rationale.  Although the January 2015 VA medical opinion does not consider the symptoms and impairment caused by the left knee patellofemoral syndrome, which became service connected with this Board decision, the determination of unemployability is ultimately a legal question, and there is sufficient additional information in the record to guide the Board's decision, which considers the occupational effect of the left knee disability in reaching the TDIU decision.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities").  For these reasons, the Board finds that the January 2015 VA medical opinion is adequate to assist in determining the issue of entitlement to a TDIU, for accrued benefits purposes, and that no further opinion is needed.
 
In light of the foregoing, the Board finds that VA has provided the appellant with every opportunity to submit evidence and arguments in support of the issues on appeal, and to respond to VA notices.  The appellant and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the appellant.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Left Knee Disorder

The appellant seeks to reopen service connection for a left knee disorder.  The claim for service connection was initiated by the Veteran, who contended that a left knee disorder was caused by parachute jumping in service.  See, e.g., September 2005 Dr. G.M. letter.

Following a June 2006 rating decision by the RO, the Board denied the Veteran's appeal for service connection for a left knee disorder in a September 2008 decision.  The Veteran did not appeal the September 2008 Board decision to the Court; therefore, the September 2008 Board decision became final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

In the September 2008 decision, the Board denied service connection for a left knee disorder, finding that there was no evidence of a current left knee disorder.  The evidence at the time of the September 2008 Board decision included a May 2006 VA examination report, as well as a September 2005 letter from a private physician regarding the left knee, and the Veteran's lay statements.  The evidence received since the September 2008 Board decision includes February 2009 and December 2009 VA examination reports, Social Security Administration disability benefit records, and additional private treatment records.

After reviewing the evidence received since the September 2008 Board decision in the context of all evidence of record, the Board finds that the additional evidence qualifies as new and material evidence sufficient to reopen service connection for a left knee disorder.  Specifically, the December 2009 VA examination report includes an x-ray report and the VA examiner's diagnosis of left knee patellofemoral syndrome.  This evidence relates to the unestablished fact of a current left knee disability.

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a left knee disorder.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Service Connection for a Left Knee Disorder

As noted above, the Veteran asserted that a left knee disorder was caused by parachute jumping in service.  For this reason, the substituted appellant seeks service connection for a left knee disorder, for accrued benefits purposes.

Initially, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran injured the left knee in service.  Service treatment records reflect two instances of knee treatment in January 1968.  While the service treatment records are not specific as to which knee was treated, the Veteran discussed injuring both knees during service while parachute jumping.  See, e.g., September 2005 Dr. G.M. letter.  The DD Form 214 reflects that the Veteran completed basic airborne training during service.  For these reasons, and after resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran injured the left knee in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board next finds that, at the time of the Veteran's death, the Veteran had current left knee patellofemoral syndrome.  After performing a physical examination and x-ray testing, the December 2009 VA examiner diagnosed left knee patellofemoral syndrome.

After reviewing all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the left patellofemoral syndrome was related to service.  The service-connected right knee disability was contemporaneously diagnosed as patellofemoral syndrome, and the Veteran described how the right knee symptoms were "the same as the left" but worse.  The December 2009 VA examiner did not opine on the etiology of the left knee disorder; however, the February 2009 VA examiner opined that right knee patellofemoral syndrome was at least as likely as not initiated and caused by parachute jumping in service.  The February 2009 VA examiner explained that parachute jumping in service caused impact stress "on the lower body joints, especially the knees."  While the rationale does not directly address the left knee, the VA examiner clearly indicated that the impact stress from parachute jumping affected both knees.  Similarly, in September 2005, prior to the diagnosis of patellofemoral syndrome in either knee, Dr. G.M. opined that bilateral knee pain was at least as likely as not related to in-service knee trauma from parachute jumping and landing.

VA provided a medical opinion on the etiology of the left knee patellofemoral syndrome in January 2010.  The January 2010 VA examiner opined that it was less likely than not that the left knee patellofemoral syndrome was related to parachute jumps in service.  The rationale was focused on the absence of significant left knee instability, dysfunction, or disability in the service treatment records.

In sum, three examiners considered the Veteran's medical history, events in service, and the nature of the left knee patellofemoral syndrome.  The Board assigns more probative weight to the opinion of two examiners who considered the nature of the Veteran's duties in service.  For these reasons, the Board resolves reasonable doubt in the appellant's favor to find that the left knee patellofemoral syndrome was related to service, and that the criteria for service connection for left knee patellofemoral syndrome, for accrued benefits purposes, have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(d).  

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A lay person is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Initial Rating for Thoracolumbar Spine Disability

In a June 2009 rating decision, the RO granted service connection for a thoracolumbar spine disability and assigned an initial 10 percent rating for the period from February 18, 2004 to February 26, 2009, and an initial 20 percent rating for the period from February 26, 2009.  In October 2009, the Veteran submitted a notice of disagreement with the initial ratings assigned in the June 2009 rating decision; however, the Veteran did not indicate why he believed a higher initial disability rating was warranted for the entire initial rating period.

Thoracolumbar Spine Rating for February 18, 2004 to February 26, 2009

For the initial rating period from February 18, 2004 to February 26, 2009, the thoracolumbar spine disability was rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the rating schedule, a thoracolumbar spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Rating Based on Incapacitating Episodes

In regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if IVDS - which encompasses the degenerative changes to the Veteran's thoracolumbar spine - is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The next higher rating of 20 percent is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected thoracolumbar spine disability was manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during any period from February 18, 2004 to February 26, 2009.  The May 2006 VA spinal examination does not provide any indication of a history of incapacitating episodes relating to the mid or low back.  Neither the Veteran nor the appellant provided any statements to suggest a history of incapacitating episodes during this period.  Similarly, the VA and private treatment records do not reflect any physician-prescribed bed rest for incapacitating episodes due to the thoracolumbar spine disability.  For these reasons, the Board finds that, for the period from February 18, 2004 to February 26, 2009, an initial rating in excess of 10 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the evidence, the Board finds that, for the initial rating period from February 18, 2004 to February 26, 2009, the weight of the lay and medical evidence is against finding that the thoracolumbar spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Accordingly, an initial disability rating in excess of 10 percent is not warranted.

The evidence includes range of motion measurements from August 2005, as reported by a private occupational therapist at N.C.P.P.  Specific measurements were not provided; however, forward flexion, extension, lateral flexion, and rotation were all noted to be within normal limits.  No abnormal spinal curvatures were noted, and the gait was normal.  The Veteran reported mid back pain.

VA examined the thoracolumbar spine in May 2006.  The range of motion measurements included forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 23 degrees each, and left and right rotation to 30 degrees each.  Extension, left lateral flexion, and right lateral flexion were further limited to 17 degrees each after three repetitions.  Using the repetitive motion measurements as the measure of motion, the combined range of motion was 182 degrees.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  No abnormal spinal curvatures were noted, and the gait was normal.  The Veteran reported low back pain when lifting or doing similar activity, and mid back pain when sitting for long periods.

On review of all the evidence, for the initial rating period from February 18, 2004 to February 26, 2009, the thoracolumbar spine disability manifested forward flexion to 90 degrees, combined range of motion of 182 degrees, and pain, including while lifting and sitting for long periods of time.  In sum, the manifestations that can be associated with the thoracolumbar spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See VAOPGCPREC 9-98.  Accordingly, the Board finds that the weight of the evidence is against finding that the criteria for a higher 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected thoracolumbar spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurological abnormalities were asserted by the Veteran, the appellant, or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected thoracolumbar spine disability is not warranted for the initial rating period from February 18, 2004 to February 26, 2009.  Id.

Thoracolumbar Spine Rating from February 26, 2009

For the initial rating period from February 26, 2009, the thoracolumbar spine disability was rated at 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The same rating criteria discussed above are applicable to this stage of the initial rating.  

Rating Based on Incapacitating Episodes

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected thoracolumbar spine disability was manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during any period from February 26, 2009.  The February 2009 VA spinal examination does not provide any indication of a history incapacitating episodes relating to the mid or low back.  Neither the Veteran nor the appellant provided any statements to suggest a history of incapacitating episodes during this period.  Similarly, the VA and private treatment records do not reflect any physician-prescribed bed rest for incapacitating episodes due to the thoracolumbar spine disability.  For these reasons, the Board finds that, for the period from February 26, 2009, an initial rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Rating Based on the General Rating Formula for Spine Disabilities

After a review of all the evidence, lay and medical, the Board finds that, for the period from February 26, 2009, the weight of the evidence is against finding that the thoracolumbar spine disability manifested forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as required for a higher 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Range of motion of the thoracolumbar spine at the February 2009 VA examination was recorded as follows: forward flexion to 60 degrees, with tight discomfort in the mid back from 40 to 60 degrees; extension to 10 degrees, with discomfort in the mid and low back at 5 to 10 degrees; right and left lateral flexion to 20 degrees each; and right and left rotation to 20 degrees each.  Based on these measurements, forward flexion of the thoracolumbar spine was 40 degrees, and the combined range of motion of the thoracolumbar spine was 125 degrees.  The examination did not reveal favorable ankylosis of the entire thoracolumbar spine.  The Veteran reported pain with prolonged standing and walking.  In an August 2009 statement, the Veteran's former employer stated that the Veteran reported pain when lifting even small items.

VA examined the thoracolumbar spine again in December 2009.  The range of motion measurements included forward flexion to 80 degrees, extension to 12 degrees, left lateral flexion to 15 degrees, right lateral flexion to 10 degrees, and right and left rotation to 20 degrees each.  Range of motion was not further limited by repetitive motion.  Based on these measurements, the combined range of motion was 157 degrees.  The Veteran reported constant pain, as well as flare-ups with sitting, standing, walking, bending, and lifting.  The examination did not reveal favorable ankylosis of the entire thoracolumbar spine.  

On review of all the evidence, for the initial rating period from February 26, 2009, the thoracolumbar spine disability manifested forward flexion to at least 40 degrees,  combined range of motion of at least 157 degrees, and pain, including flare-ups when sitting, standing, walking, bending, and lifting.  In sum, the manifestations that can be associated with the thoracolumbar spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See VAOPGCPREC 9-98.  Accordingly, the Board finds that the weight of the evidence is against finding that the criteria for a higher 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected thoracolumbar spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurological abnormalities were asserted by the Veteran, the appellant, or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected thoracolumbar spine disability is not warranted for the initial rating period from February 26, 2009.  Id.

Initial Rating for Right Knee Disability

In a June 2009 rating decision, the RO granted service connection for a right knee disability and assigned an initial 10 percent disability rating, effective September 12, 2005.  In October 2009, the Veteran submitted a notice of disagreement with the initial 10 percent rating, but did not make any contentions regarding the nature or severity of the right knee disability symptoms and impairment.

For the entire initial rating period from September 12, 2005, the right knee disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case, Diagnostic Code 5010 is used for rating arthritis disabilities, while Diagnostic Code 5260 indicates the schedular rating criteria used to rate limitation of motion in the knee.

Diagnostic Code 5010 instructs that an arthritis disability is to be rated under Diagnostic Code 5003, which, in turn, provides a minimum 10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  See 38 C.F.R. § 4.71a.  A 10 percent rating for traumatic arthritis (Diagnostic Code 5010), rated as degenerative arthritis (Diagnostic Code 5003), is both the maximum and minimum rating provided for arthritis that is painful and results in noncompensable limitation of motion of a major joint. 

Limitation of motion for the knee is rated under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  See VAOPGCPREC 09-04.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

On review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from September 12, 2005, the service-connected right knee disability manifested symptoms and impairment including forward flexion to at least 93 degrees, extension to 0 degrees, crepitus on motion, and pain and discomfort with weight bearing, climbing, kneeling, and walking for prolonged periods.  An August 2005 private examination report from N.C.P.P. reflects right knee flexion to 111 degrees, and extension to 0 degrees.  The Veteran demonstrated decreased tolerance for bearing weight through the right knee, elevated work, forward flexion in standing, crawling, and kneeling.

VA examined the right knee in May 2006.  Right knee flexion was measured to 107 degrees, and extension was measured to 0 degrees.  Flexion was limited to 93 degrees after repetition.  The Veteran reported pain and difficulty climbing chairs and ladders.

VA examined the right knee again in February 2009.  Flexion was measured to 120 degrees, with tight discomfort and crepitus noted between 95 and 120 degrees.  Extension was measured to 0 degrees.  The Veteran reported the need to rest after walking for prolonged periods due to knee discomfort.  In a March 2009 letter, the Veteran also reported knee pain with climbing stairs and kneeling.

During a December 2009 VA examination report, the VA examiner recorded right knee flexion to 110 degrees, and extension to 0 degrees.  There was no further limitation of motion after 10 repetitions.  The Veteran reported pain with standing, walking, sitting, climbing, and kneeling.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from September 12, 2005, the criteria for a disability rating in excess of 10 percent under Diagnostic Codes 5260 or 5261 for the service-connected right knee disability has not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5260 for limitation of motion, requires flexion limited to 30 degrees or less.  Similarly, a rating in excess of 10 percent under Diagnostic Code 5261 requires extension limited to 15 degrees or more.  Id.  

For the entire initial rating period from September 12, 2005, the limitation of motion of the right knee did not more nearly approximate flexion limited to 
30 degrees or less, or extension limited to 15 degrees or more, as needed for a 
20 percent rating, even with consideration of the additional limitation due to pain. The evidence demonstrates right knee flexion to at least 93 degrees and extension to 0 degrees, to include limitation of motion due to pain.

Based on the evidence above, an increased rating in excess of 10 percent based on limitation of flexion under Diagnostic Code 5260 or limitation of extension under Diagnostic Code 5261 is not warranted.  The Board has considered whether an increased rating for the right knee disability is warranted on the basis of functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  During the rating period, the Veteran reported impairment including pain and discomfort with weight bearing, climbing, kneeling, and walking for prolonged periods.  Each of these examples of functional impairment incorporates pain and limited or painful motion; however, the Board finds that, event with considerations of additional limitations due to such factors, for the rating period from September 12, 2005, the degree of functional impairment shown does not more nearly approximate the criteria for to warrant an increased rating in excess of 10 percent under Diagnostic Code 5260 or 5261.  

Other Knee Diagnostic Codes

The Board has also considered whether an increased or separate disability rating is warranted under any of the other diagnostic codes pertaining to the knee for any part of the rating period.  There is no lay or medical evidence of ankylosis; therefore, the Board finds that Diagnostic Code 5256 does not apply.  There is no lay or medical evidence that the Veteran underwent a knee replacement of either knee joint; therefore, Diagnostic Code 5055 is inapplicable.  

The evidence does not show recurrent subluxation or lateral instability of the right knee for any period; therefore, a separate rating under Diagnostic Code 5257 does not apply.  Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula in the right knee.  Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran had genu recurvatum of the right knee, Diagnostic Code 5263 does not apply.  Lastly, there is no evidence that the right knee disability manifested a cartilage abnormality; therefore, neither Diagnostic Code 5258 nor Diagnostic Code 5259 apply in this case.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the thoracolumbar spine disability, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5237 or 5242, specifically provide for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities (including knees).  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  As the thoracolumbar disability manifested symptoms and functional impairment including limitation of motion and pain, including flare-ups when sitting, standing, walking, bending, and lifting, the Board finds that the schedular rating criteria are adequate to rate the thoracolumbar spine disability symptoms and functional impairment that limited motion.  

Similarly, the Board finds that the schedular criteria are adequate to rate the service-connected right knee disability.  Over the course of the entire rating period from September 12, 2005, the right knee disability has, at various times, manifested symptoms and impairment including forward flexion to at least 93 degrees, extension to 0 degrees, crepitus on motion, and pain and discomfort with weight bearing, climbing, kneeling, and walking for prolonged periods.  The schedular rating criteria specifically provide ratings based on limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), an appellant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the appellant nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disability in this case is a left fifth finger disability.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the thoracolumbar spine and right knee disabilities, for accrued benefits purposes, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the thoracolumbar spine and right knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria

As noted above, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

TDIU Analysis

During his lifetime, the Veteran asserted that he was unable to work due to difficulty staying on his feet.  The Veteran attributed this impairment to the service-connected thoracolumbar spine and right knee disabilities.  See February 2010 VA Form 21-0820.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran was rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.  In a July 2009 VA Form 21-8940, the Veteran indicated that he completed high school, but no college or vocational training.  The Veteran worked as a self-employed carpenter during his last 10 years of employment, and reported to VA that he retired due to back and knee pain in 2000.

Social Security Administration disability benefit records reflect that the Veteran filed for disability benefits in December 2000, citing multiple myeloma and immunoproliferative neoplasms as a primary disability, and heart failure as a secondary disability.  The medical evidence associated with the Social Security Administration claims file is focused on these disabilities, and does not discuss any disabling effects of the service-connected thoracolumbar spine or bilateral knee disabilities.  A January 2001 record reflects that the Veteran reported being in good health until July 2000, when he developed congestive heart failure.  Earlier medical records show that the Veteran began the process for receiving an autologous stem cell transplant in July 2008.

VA provided a medical opinion on employability in January 2015.  After reviewing the Veteran's medical and employment history, the January 2015 VA examiner opined that it appears very likely, and very probable, that the Veteran would have been able to function in an effective capacity in nearly all but very physically demanding jobs from the perspective of the thoracolumbar spine, right knee, and left fifth finger disabilities.  While the January 2015 VA examiner did not consider the newly service-connected left knee disability, the rationale reflects that the opinion would not change upon consideration of the symptoms and impairment caused by the service-connected left knee disability, especially in light of the SSA decision finding that shows the Veteran was unemployable due overwhelmingly to non-service-related disorders.  Specifically, the January 2015 VA examiner explained that the ability to function at a work site would be very mildly reduced, but not at all unable to work, due to service-connected disabilities that prevented the Veteran from performing only the most physically demanding jobs.  

The January 2015 VA examiner further explained that the service-connected disabilities were not in need of medical interventions during the later periods of the Veteran's life.  Medical records at that time appeared to be dominantly focused on the cryoglobinemia with paraproteinemia disorder, which was medically all-encompassing in the later stages of his life.  The opinion shows that these non-service-related disorders were the overwhelming reason for the Veteran's unemployability.

In sum, the Veteran's statements reflect that he retired in 2000 due to back and knee pain and related impairment that made work as a carpenter difficult.  Contemporaneous medical records indicate that the Veteran claimed Social Security disability benefits for multiple myeloma, immunoproliferative neoplasms, and heart failure at approximately the same time he sold his carpentry (coffin making) business to his children and subsequently retired.  The January 2015 VA medical opinion supports a finding that the service-connected disabilities would have prevented the Veteran from working very physically-demanding jobs, and is consistent with the VA examination reports on record showing impairment during activities such as weight bearing, lifting, climbing, kneeling, and walking for prolonged periods.  Although this evidence is consistent with the inability to perform in very physically demanding jobs, the evidence is also generally consistent with the January 2015 VA examiner's opinion that the Veteran would have been able to function in an effective capacity in nearly all but very physically demanding type jobs.  For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU, for accrued benefits purposes, have not been met or more nearly approximated for any period.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left knee disorder, for accrued benefits purposes, is granted.

Service connection for left knee patellofemoral syndrome, for accrued benefits purposes, is granted.

A higher initial disability rating for the thoracolumbar spine disability, in excess of 10 percent for the period from February 18, 2004 to February 26, 2009, and in excess of 20 percent for the period from February 26, 2009, for accrued benefits purposes, is denied.

For the entire rating period from September 12, 2005, a higher initial rating in excess of 10 percent for the right knee disability, for accrued benefits purposes, is denied.

A TDIU, for accrued benefits purposes, is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


